Judgment modified by eliminating costs, and as so modified unanimously affirmed, without costs. We are of opinion that this case is not to be distinguished from Kravitz v. Levy (228 App. Div. 820), where it was held that in an action to foreclose a mechanic’s lien against real property, brought in the Supreme Court, Kings county, the plaintiff was not entitled to costs, since the action could have been brought in the City Court of the City of New York. The first conclusion of law is modified by striking therefrom the provisions for costs. Present — Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ.